Exhibit 10.1
 
Javo Dispenser, LLC
 
MASTER EQUIPMENT LEASE AGREEMENT
 
1.
LEASE-OWNERSHIP.  On and subject to the terms and provisions hereof, JAVO
DISPENSER, LLC, a Delaware limited liability company ("Lessor") hereby agrees to
lease to Javo Beverage Company, Inc., a Delaware corporation ("Lessee"), and
Lessee hereby agrees to lease from Lessor, the personal property and equipment
described in each Schedule of Equipment executed and delivered by Lessor and
Lessee from time to time pursuant to this Master Equipment Lease Agreement (the
"Agreement"), together with all repairs, refurbishments, replacements and
substitutions thereof (collectively, the "Equipment"). Each Schedule of
Equipment shall be substantially in the form attached hereto as Exhibit A, which
is hereby incorporated herein by this reference, and shall contain any
additional terms and conditions as may be mutually agreed upon by Lessor and
Lessee. Each such Schedule of Equipment shall constitute a separate lease, and
may hereafter be referred to as a "Lease." All Leases evidenced by Schedules of
Equipment executed and delivered pursuant to this Agreement shall commence on or
before July 30, 2007, and the maximum aggregate cost to Lessor of Equipment
covered (i) by any Schedule of Equipment shall be not less than Twenty-Five
Thousand Dollars ($25,000), and (ii) by all Schedules of Equipment shall not
exceed Two Million Dollars ($2,000,000). THIS IS A NON-CANCELLABLE LEASE FOR THE
TERM INDICATED. THIS TRANSACTION IS NOT A SALE OR A LOAN. The Equipment is, and
shall at all times herein remain, the personal property of Lessor
notwithstanding the fact that it may become affixed to realty or improvements
thereon, and the title thereto shall remain in Lessor; and Lessee shall have no
right, title or interest therein or thereto except as expressly set forth in
this Agreement.

 
2.
SELECTION OF EQUIPMENT - NO WARRANTIES - ACCEPTANCE.

 
a.
LESSOR IS NOT A MANUFACTURER OR SUPPLIER OF THE EQUIPMENT, NOR A DEALER IN
SIMILAR EQUIPMENT, HAS NOT INSPECTED THE EQUIPMENT, AND HAS NOT MADE AND DOES
NOT MAKE, TO LESSEE OR OTHERS GENERALLY, ANY REPRESENTATION, WARRANTY OR
COVENANT, EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT, OR THE DELIVERY,
INSTALLATION OR TIMELINESS THEREOF, NOR WITH RESPECT TO THE EQUIPMENT'S TITLE,
DESCRIPTION, DESIGN, CONDITION, DURABILITY, COMPLIANCE WITH SPECIFICATIONS OR
REGULATIONS, QUALITY SUITABILITY, FITNESS FOR USE OR FITNESS FOR ANY PARTICULAR
PURPOSE, OR MERCHANTABILITY, AND AS BETWEEN LESSOR AND LESSEE, ALL EQUIPMENT
SHALL BE ACCEPTED AND LEASED BY LESSEE "WHERE IS," "AS IS" AND "WITH ALL
FAULTS," AND LESSOR SHALL NOT BE RESPONSIBLE FOR ANY PATENT OR LATENT DEFECTS
THEREIN, OR ANY DAMAGES WHETHER ACTUAL, SPECIAL, CONSEQUENTIAL OR INCIDENTAL
ARISING THEREFROM. LESSEE AGREES THAT ALL SUCH CLAIMS SHALL BE ASSERTED AND/OR
SETTLED DIRECTLY WITH THE MANUFACTURER(S) AND/OR SUPPLIER(S) AND THAT NO SUCH
CLAIMS SHALL BE ASSERTED AGAINST LESSOR.

 
b.
IF THE EQUIPMENT IS NOT PROPERLY INSTALLED, DOES NOT OPERATE AS REPRESENTED OR
WARRANTED BY THE MANUFACTURER OR SUPPLIER OR IS UNSATISFACTORY FOR ANY REASON,
LESSEE SHALL MAKE ANY CLAIM ON ACCOUNT THEREOF SOLELY AGAINST THE MANUFACTURER
AND/OR THE SUPPLIER OF THE EQUIPMENT AND SHALL NEVERTHELESS PAY LESSOR ALL RENT
PAYABLE UNDER THIS LEASE. LESSEE HEREBY WAIVES ANY SUCH CLAIM AS AGAINST LESSOR.
Lessor hereby agrees to assign to Lessee, solely for the purpose of making and
prosecuting any such claim, all of the rights that Lessor has against the
manufacturer or supplier for breach of warranty or other representation
respecting the Equipment.

 

 

--------------------------------------------------------------------------------

 



 
c.
LESSEE UNDERSTANDS, AGREES AND ACKNOWLEDGES THAT NEITHER THE SUPPLIER, THE
MANUFACTURER NOR ANY SALESMAN OR OTHER AGENT OF THE SUPPLIER OR THE
MANUFACTURER, IS AN AGENT OF LESSOR; NO SALESMAN OR AGENT OF THE SUPPLIER OR THE
MANUFACTURER IS AUTHORIZED TO WAIVE OR ALTER, EITHER ORALLY OR IN WRITING, ANY
TERM OR CONDITION OF THIS AGREEMENT OR ANY LEASE, AND NO REPRESENTATION AS TO
ANY MATTER BY THE SUPPLIER OR MANUFACTURER SHALL IN ANY WAY AFFECT LESSEE'S DUTY
TO PAY THE RENT AND PERFORM ITS OTHER OBLIGATIONS AS SET FORTH IN THIS AGREEMENT
OR ANY LEASE. EXCEPT WITH RESPECT TO SUCH WAIVERS OR ALTERATIONS OF THIS
AGREEMENT AS ARE EXECUTED IN WRITING BY AN AUTHORIZED OFFICER OF LESSOR, NO
EMPLOYEE OR AGENT OF LESSOR IS AUTHORIZED TO WAIVE OR ALTER ANY TERM OR
CONDITION OF THIS AGREEMENT OR ANY LEASE.

 
d.
LESSEE'S EXECUTION OF LESSOR'S FORM "EQUIPMENT ACCEPTANCE NOTICE" SHALL BE
CONCLUSIVE BETWEEN LESSOR AND LESSEE AS TO THE RECEIPT IN GOOD ORDER AND
CONDITION OF THE EQUIPMENT AND ACCEPTANCE THEREOF.

 
e.
EACH LEASE UNDER THIS AGREEMENT SHALL BE A NET LEASE, AND ALL COSTS AND EXPENSES
OWED AND INCURRED IN CONNECTION WITH THE EQUIPMENT SHALL BE THE RESPONSIBILITY
OF LESSEE, AND LESSEE SHALL NOT BE ENTITLED TO ANY ABATEMENT OF THE RENT OR ANY
OTHER PAYMENTS DUE HEREUNDER OR ANY REDUCTION THEREOF UNDER ANY CIRCUMSTANCES OR
FOR ANY REASON WHATSOEVER, INCLUDING TERMINATION OF LESSEE'S RIGHT OF POSSESSION
AND/OR THE TAKING OF POSSESSION BY LESSOR UPON A DEFAULT BY LESSEE HEREUNDER.

 
f.
IN FURTHERANCE OF THE ABOVE ACKNOWLEDGMENTS, LESSEE SHALL EXECUTE AND DELIVER TO
LESSOR CONCURRENTLY HEREWITH LESSEE'S WAIVERS AND ACKNOWLEDGMENTS ATTACHED
HERETO AS EXHIBIT B.

 
1.
TERM. The term of each Lease subject to this Agreement shall commence, with
respect to an item of Equipment, on the earlier to occur if (i) the date of
acceptance of the Equipment, as set forth in the Schedule of Equipment
applicable to such item of Equipment, or (ii) the date on which the installation
of such item of Equipment has been completed, as certified in a certificate of
installation of the supplier or vendor of such item of Equipment, and shall
expire, unless sooner terminated or extended as provided herein, on the last day
of the term set forth in such Schedule of Equipment.


 
2

--------------------------------------------------------------------------------

 

2.
RENT - RENTAL ADVANCE - FACILITY FEE - SECURITY DEPOSIT.  Lessee agrees to pay,
for the term of each Lease, total rent equal to the amount of the Monthly Rental
Payment specified in each Schedule of Equipment multiplied by the number of
months of the term of such Lease specified in such Schedule of Equipment. The
Monthly Rental Payment shall be calculated at the monthly rate of $0.03034 per
each one dollar ($1.00) of debt incurred by the Lessor for the purchase, sales
tax, delivery and initial installation of the Equipment, including the price
thereof and all sales and use taxes and all shipping, insurance and other
applicable charges up to a maximum of $2,000,000 in debt. The first month rent
specified on a Schedule of Equipment shall be due and payable in advance on the
commencement date of the Lease evidenced by such Schedule of Equipment;
provided, however, that if the commencement date of any Lease shall be other
than the first day of a calendar month, Lessee shall make one initial payment on
the commencement date in an amount equal to one-thirtieth of the Monthly Rental
Payment set forth in the applicable Schedule of Equipment multiplied by the
number of days from and including the commencement date through and including
the last day of the calendar month in which such Lease commences. Subsequent
rental payments shall be due monthly, in advance, commencing on the first day of
the calendar month after the month in which such Lease commences.

 
3.
LOCATION.  The Equipment shall be delivered to the locations (the "Equipment
Locations") specified in the Schedule of Equipment, and may be moved from time
to time by Lessee or at Lessee's direction to various accounts for use by
Lessee's customers.

 
4.
USE - LABELS - REPAIRS - ALTERATIONS.  Lessee shall, at its own cost and
expense, pay all shipping charges and other expenses incurred in connection with
the shipment of the Equipment to the Equipment Location and all charges and
expenses in connection with the operation of the Equipment. Lessee shall use,
operate, maintain and store the Equipment in a careful and proper manner, for
the purposes designated by the manufacturer or supplier of the Equipment and
comply with all federal, state, municipal, and other laws, ordinances,
regulations and insurance requirements applicable in any way to the inspection,
possession, use or maintenance of the Equipment. Lessee shall only permit the
Equipment to be serviced by qualified (and if required by any law or regulation,
duly licensed) employees or contractors of Lessee. Lessee shall (a) maintain the
Equipment in good condition, repair and working order (ordinary wear and tear
resulting from the proper use thereof alone accepted), (b) not permit abuse,
weathering, wreckage, dilapidation or waste thereof, and (c) to the extent
necessary, assume the cost and expenses of repair or reconditioning at or prior
to surrender of the Equipment to Lessor. Lessee shall not make any alterations,
additions, replacements, substitutions, or improvements to the Equipment without
Lessor's prior written consent. All alterations, additions, replacements,
substitutions, or improvements made to the Equipment shall immediately become
the property of Lessor. Lessee shall affix labels stating that the Equipment is
owned by Lessor and/or Lessee and keep the same in a prominent place on each
item of Equipment. Where a piece of Equipment bears Lessee's standard label
indicating that Lessee is the owner of such Equipment, such label shall be for
the benefit of Lessor and shall not indicate ownership by Lessee.

 
5.
SURRENDER.  Upon the expiration or earlier termination of each Lease and subject
to Lessee's buyout option, Lessor may require Lessee, at its expense and risk,
to return the Equipment in good condition and repair, ordinary wear and tear
resulting from proper use thereof alone excepted, by delivering it, to such
place or carrier as Lessor may specify, freight and insurance prepaid. If Lessee
fails to return the Equipment to Lessor as specified in writing within ten (10)
days of demand by Lessor, Lessor may, at its option, pursue either of the
following specific remedies, in addition to any and all other rights and
remedies which Lessor may possess in such case against Lessee: (a) take such
actions as Lessor may lawfully take to repossess and/or sell or lease the
Equipment pursuant to the procedures and with such rights as are specified in
paragraph 14(c) hereof; or (b) treat the Equipment as wrongfully converted by
Lessee for its own use and take legal action to recover from Lessee the then
fair market value of the Equipment. For the purpose of this paragraph 7(b),
Lessor and Lessee agree that the fair market value of the Equipment shall be
conclusively presumed to be the higher of the following: (i) the cost to one in
a business similar to that of Lessee of replacing the leased Equipment with like
equipment of the same age and description in good condition and repair (ordinary
wear and tear excepted), assuming the equipment to be in place and/or in a going
business; or (ii) the cost of replacement to Lessor of like equipment of the
same age and description in good condition and repair in the open market. If
Lessee fails to pay the fair market value of the Equipment as determined under
this paragraph 7(b) within ten (10) days after demand for payment delivered by
Lessor to Lessee, Lessee shall further be obligated to Lessor to pay interest on
said amount calculated in the manner provided in paragraph 13 hereof, plus all
costs and expenses of Lessor of collecting the fair market value of the
Equipment, including reasonable attorneys' fees and appraisal fees.

 

 
3

--------------------------------------------------------------------------------

 

 
6.
LOSS - THEFT - DAMAGE - DESTRUCTION.  Lessee shall bear and hereby assumes the
entire risk of loss, theft, damage or destruction of or to the Equipment from
any cause whatsoever, and no such loss, theft, damage or destruction of or to
the Equipment, or any defect therein or unfitness thereof, or any delay,
deficiency, absence of insurance proceeds, or unavailability, delay or failure
of supplies, parts, mechanisms, devices or services for the Equipment or failure
of the Equipment to function, for any cause, shall relieve Lessee of the
obligation to pay rent or of any other obligation under this Agreement or any
Lease. In the event that any item of the Equipment as a result of any cause
whatsoever, becomes lost, stolen, destroyed or damaged, then Lessee shall,
within forty-eight (48) hours thereafter, fully inform Lessor of the facts and
circumstances surrounding such event, as well as the nature of such loss,
destruction or damage. If the damage is repairable, Lessee shall immediately
place the Equipment in good condition and repair. If Lessor determines that any
item of the Equipment is lost, stolen, destroyed or damaged beyond repair,
Lessee, at the option of Lessor shall: (a) replace the same with like equipment
of the same age and description in good condition and repair (ordinary wear and
tear excepted); or (b) pay Lessor, in cash, all of the following: (i) all
amounts then owed by Lessee to Lessor under the Lease; (ii) the unpaid balance,
after payment of (i) above, of the total rent for the initial or then current
renewal term of the Lease attributable to said item; (iii) the fair market value
of said item as same would be estimated to be at the termination of the initial
term of the Lease as if said item was not lost, stolen, destroyed or damaged
beyond repair. For the purpose of this paragraph 8(b), Lessor and Lessee agree
that fair market value shall be conclusively presumed to be the higher of the
following: (i) the cost to one in a business similar to that of Lessee of
replacing equipment of the same age and description in good condition and repair
(ordinary wear and tear excepted), assuming the equipment to be in place and/or
in a going business; or (ii) the cost of replacement to Lessor of like equipment
of the same age and description in good condition and repair (ordinary wear and
tear excepted) in the open market. In the event Lessor shall receive, collect or
recover any insurance payment or proceeds in connection with the loss, theft,
destruction or damage beyond repair of the Equipment or any item thereof, said
payment or proceeds shall be deducted from the amount due to Lessor under (b)
above. Lessor may, at its option, elect:

 
 
 
(i) to apply all or any portion of said insurance to replace or repair the
Equipment; and/or

 


 
 

 
 
4

--------------------------------------------------------------------------------

 

(ii) to satisfy all or a portion of Lessee's rental obligations hereunder.
Lessee shall be responsible for making all insurance claims and prosecuting any
other claims or actions which may arise in connection with the loss, theft,
destruction or damage beyond repair of any item of the Equipment. Lessor shall
not be obligated to undertake, by litigation or otherwise, the collection of any
insurance or other claim against any person for loss of or damage to the
Equipment.
 
7.
INSURANCE.  Lessee shall, at its expense, cause each item of Equipment to be
insured during and throughout the term of the Lease applicable to such item for
risks of physical loss or damage in an amount not less than the fair market
value of the Equipment, which for purposes of this paragraph 9 shall be
determined as the cost of replacement of the Equipment with like equipment of
the same age and description in good condition and repair (ordinary wear and
tear excepted), and shall keep its existing public liability, personal injury
and property damage insurance policies in effect at current levels throughout
the term of each Lease. Each such insurance policy shall name Lessor as an
additional insured. Upon signing each Schedule of Equipment, Lessee shall
instruct his insurance agent, broker or company to confirm to Lessor in writing
that the necessary insurance has been bound and inform Lessor of the name of the
insurance company binding this insurance, the amount of insurance and the full
description of the coverage; and within ten (10) days after the date of the
Lease to forward to Lessor the original insurance policy or policies. All such
insurance shall provide for thirty (30) days' prior written notice to Lessor of
cancellation, restriction or reduction of coverage. Lessee hereby irrevocably
appoints Lessor as Lessee's attorney-in-fact to make claim for, receive payments
or return premiums, and execute and endorse all documents, checks or drafts
under any insurance policy issued pursuant hereto. Certificates, endorsements
and copies of all policies of insurance shall be promptly delivered to Lessor,
but Lessor shall be under no duty to ascertain the existence of nor to examine
such insurance policy, nor to advise Lessee in the event such insurance coverage
does not comply with the requirements hereof. In no event shall loss or damage
insurance on the Equipment be in an amount less than the fair market value of
the Equipment determined in the manner set forth in this paragraph 10, as
reasonably determined by Lessor. The proceeds of said loss or damage insurance
shall be payable to Lessor, but Lessor shall remit all such insurance proceeds
to Lessee at such time as Lessee either (a) provides Lessor satisfactory proof
that the damage has been repaired and the Equipment has been restored to good
working condition and repair or that the Equipment has been replaced with like
equipment of the same age and description in good condition and repair, or (b)
has paid to Lessor the amounts otherwise due to Lessor on loss of such
Equipment. It is understood and agreed that any payments made by Lessee or its
insurance carrier for loss or damage of any kind whatsoever to the Equipment are
not made as accelerated rental payments or adjustments of rentals, but are made
solely as indemnity to Lessor for loss or damage to the Equipment. If Lessee
fails to purchase and maintain insurance in accordance with the terms of this
Lease, Lessor shall have the right, but shall not be obligated, to effect such
insurance and pay the premium for it. In that event, Lessee shall repay to
Lessor the cost thereof with the next monthly rental payment due.

 
8.
LIENS, ETC. AND TAXES.  From and after the date specified on each Schedule of
Equipment, Lessee shall keep the Equipment identified therein free and clear of
all levies, liens, encumbrances, restraining orders, stay orders, and seizures.
Lessee shall pay, when due, all license and registration fees and sales, use
personal property or other taxes or charges (local, state, and federal) which
may now or hereafter be imposed upon title, ownership, leasing, rental, sale,
purchase, possession, or use of the Equipment, excluding, however, all taxes on
or measured by Lessor's income. If Lessee fails to pay said charges and taxes
when due, Lessor shall have the right, but shall not be obligated, to pay said
charges and taxes. In any event, Lessee shall pay to Lessor the amounts thereof
upon demand within ten (10) days of the due date for payment thereof to the
appropriate local, state or federal authority, whether or not Lessor shall have
advanced the funds for Lessee, unless Lessee has previously paid such amounts,
which amounts shall be paid by Lessor to the appropriate local, state or federal
authority.

 

 
5

--------------------------------------------------------------------------------

 

 


 
9.
DEFENSE OF TITLE - INDEMNITY.  Lessee shall at all times protect and defend, at
its own cost and expense, Lessor's ownership of the Equipment against all
claims, liens and legal processes of creditors of Lessee and other persons
claiming through Lessee. In the event that Lessee fails to protect and defend
Lessor's ownership of the Equipment against any such claim, lien or legal
process, Lessor may, at its option, take such steps as it deems necessary for
such purpose. Lessee shall reimburse Lessor for all of its costs and expenses in
connection therewith upon demand by Lessor. Failure to pay the amount specified
in such demand shall result in a default hereunder subject to the remedies
specified in paragraph 15 hereof. Lessee assumes liability for and hereby agrees
(whether or not Lessor is otherwise insured therefor) to indemnify, protect,
save, keep and hold harmless Lessor and its agents and employees from and
against any and all costs, expenses, liabilities, obligations, losses, damages,
penalties, claims, tax claims, actions, suits and proceedings (including legal
expenses, hearing costs, experts' fees and reasonable attorneys' fees) of
whatsoever kind and nature, imposed on, incurred by or asserted against Lessor
because of the manufacture, design, purchase, transportation, acceptance or
rejection of the Equipment, and the delivery, ownership (including warranty,
product liability and strict liability in tort by virtue of ownership), lease,
inspection, possession, use, operation, condition, maintenance, valuation or
return of the Equipment (including, without limitation, latent or other defects,
whether or not discovered by Lessor or Lessee), and any claim for patent,
trademark or copyright infringement. Lessee shall immediately notify Lessor of
the commencement of such action in writing, together with information concerning
the nature of the events leadings to such action, whether or not Lessor is named
as a party to such action, and shall assume the defense of Lessor at its own
cost and expense with legal counsel satisfactory to Lessor. Lessor shall have
the right, exercisable at any time during the pendency of such action, to assume
the defense of Lessor's rights in such action with counsel of its own choosing,
in which event Lessee will reimburse Lessor for all costs and expenses incurred
by Lessor in connection with such action. Lessee shall further satisfy, pay and
discharge any and all judgments and fines that may be recovered against Lessor
in any such action. In the event of claims or suit against a third party to whom
Lessee transferred or suffered the transfer of the Equipment, Lessee shall
indemnify Lessor for all costs, expenses and attorney fees involved to recover
the Equipment or its value.

 
10.
ASSIGNMENT.  Without Lessor's prior written consent, which consent shall not
unreasonably be withheld, Lessee shall not assign, transfer, pledge,
hypothecate, grant any security interest in or otherwise any of this Agreement
or any Lease or the Equipment. Lessee acknowledges that the sale or other
disposition of its business or premises shall not relieve it of the duties and
obligations under this Agreement or under any Lease. Lessor may assign this
Agreement and any Lease and/or grant a security interest in this Agreement and
any Lease or in the Equipment, in whole or in part, without notice to Lessee,
and its assignee or secured party may reassign this Agreement and any Lease
and/or such security interest, without notice to Lessee. Each such assignee
and/or secured party of Lessor shall have all of the rights of Lessor under this
Agreement and such Lease. Lessee agrees to recognize each such assignment and/or
security interest and to treat the assignee or any subsequent assignee as taking
free of any defense, set-off, recoupment, claim or counterclaim which Lessee may
have against Lessor whether arising under this Agreement, any Lease or any other
transaction or otherwise. It is hereby understood and agreed that any assignee
of Lessor or any subsequent assignee does not assume any obligations of Lessor,
and Lessee agrees not to assert against Lessor's assignee or any subsequent
assignee any defense, set-off, recoupment, claim or counterclaim which Lessee
may have against Lessor, whether arising under this Agreement, any Lease or any
other transaction or otherwise. Lessee's obligations to pay directly to the
assignee all rentals and other sums which become due from Lessee as set forth
herein and in the Leases shall be absolutely unconditional and shall be payable
whether or not the Agreement or any Lease is terminated by operation of law or
otherwise, and Lessee promises to pay the same notwithstanding any defense,
set-off or counterclaim whatsoever, whether by reason of breach of the Lease or
otherwise, which they may now or hereafter have against Lessor. Subject to the
foregoing, this Agreement and each Lease inures to the benefit of and is binding
upon the heirs, executors, administrators, successors and assigns of the parties
hereto.

 

 
6

--------------------------------------------------------------------------------

 

 
11.
LATE CHARGES - PERFORMANCE BY LESSOR.  Should Lessee fail to pay any monthly
rental payment or any other sum required to be paid to Lessor by Lessee under
this Agreement or any Lease within ten (10) days after the due date thereof,
Lessee shall be liable for a late charge calculated on the amounts not paid at
the rate of ten percent (10%) per annum, until payment of all overdue and unpaid
amounts. Upon assessment by Lessor, Lessee shall also pay, as indemnity, an
additional service and overhead charge equal to the greater of two hundred fifty
dollars ($250) or five percent (5%) of any overdue amount. Nothing herein shall
be deemed to require the assessment or payment of any amounts not otherwise
legally collectible by Lessor. If Lessee shall fail duly and promptly to perform
any of Lessee's obligations under the provisions of paragraphs 6, 7, or 8
hereof, Lessor may, at its option and at any time thereafter, perform the same
for the account of Lessee without thereby waiving the default, and any expense
or liability incurred by Lessor in so doing, together with a late charge
calculated on the amounts not paid at ten percent (10%) per annum shall be
payable by Lessee upon demand by Lessor as additional rent for the Equipment.
All late fees chargeable under this paragraph 13 shall be computed on the basis
of a year of three hundred sixty (360) days for the actual number of days
elapsed until payment of the overdue and unpaid amounts.

 
12.
DEFAULT.  The occurrence of any one or more of the following events shall
constitute a default under this Agreement and a simultaneous default under all
Leases: (1) failure of Lessee to pay any monthly rental payment or any other sum
required to be paid by Lessee to Lessor under this Agreement or any Lease within
ten (10) days after the same becomes due and payable; (ii) failure or neglect to
perform, keep or observe any term, covenant, condition, agreement or other
provision of this Agreement or any Lease and the continuance thereof for thirty
(30) days after performance of such term, covenant, condition, agreement or
provision was due; (iii) abandonment of the Equipment; (iv) any proceeding under
any provision of the Bankruptcy Code, as amended, or under any other bankruptcy
or insolvency law, including any agreement for the benefit of creditors, formal
or informal moratoria, composition or extension generally with Lessee's
creditors, is commenced by or against Lessee or any of its assets; (v) if Lessee
is enjoined, restrained or in any way prevented by court order from continuing
to conduct all or a material portion of its business; (vi) making any
misrepresentation or false statement as to Lessee's credit or financial standing
in connection with the execution of this Agreement or a Lease; (vii) suffering
any attachment or execution to be levied or other lien to be made on any of
Lessee's property; (viii) permitting or suffering any other entity or person to
possess and/or use the Equipment voluntarily without the prior written consent
of Lessor; (ix) ceasing to do business as a going concern; (x) defaulting, where
other security is given by Lessee to Lessor, in any obligation or encumbrance
related to such other security; or (xi) defaulting under any Lease or under any
other agreement between Lessee and Lessor. Upon default by Lessee, Lessor shall
have the right and option, but shall not be obligated, to exercise any one or
more of the following remedies which remedies, or any of them, may be exercised
with prior written notice to Lessee:

 

 
7

--------------------------------------------------------------------------------

 

 
a.
ACCELERATION OF RENT - RECOVERY OF ALL OTHER SUMS.  To declare all rents and
other amounts then due or to become due hereunder immediately due and payable,
and pursuant to such acceleration to immediately recover all of such rents or
other amounts then due or to become due hereunder. In the event Lessor exercises
such acceleration right and Lessee pays the total amount of unpaid rents for the
balance of the term of any or all Leases, or Lessor obtains judgment for all of
such unpaid rent, Lessee shall be entitled to retain possession of the Equipment
for the balance of the term of the Lease or Leases, provided that Lessee pays
such judgment obtained by Lessor within fifteen (15) days after said judgment
becomes final and that Lessee thereafter does not breach any provision hereof
until its termination by full payment of such judgment. If Lessee fails to pay
such judgment within fifteen (15) days after it becomes final, or Lessee
breaches any other provision hereof, Lessor shall be entitled to take immediate
possession of the Equipment. If Lessor does repossess the Equipment, Lessor's
rights shall include those enumerated in paragraph 14(c) hereof in addition to
all other rights and remedies available.

 
b.
TERMINATION.  To declare any or all Leases terminated, in which case Lessor
shall have the right to recover all rent and other sums due from Lessee
hereunder to the extent provided for in paragraph 14(d) hereof and to repossess,
sell or lease the Equipment to the extent set forth in paragraph 14(c) hereof in
addition to all other rights and remedies available.

 
c.
REPOSSESSION - PROTECTIVE CUSTODY - RESALE - RE-LEASE.  To enter the premises
where the Equipment is located, without notice, demand or legal process, and
without incurring any liability to Lessee for damages, and to take possession of
the Equipment or render same unusable, wherever it may be located, without
demand or notice, or without any court order or other process of law and without
incurring any liability to Lessee for any damage occasioned by such taking of
possession of or rendering unusable the Equipment. Upon notice of its
determination to repossess the Equipment, Lessor may require Lessee to assemble
the Equipment and return it to Lessor at a place to be designated by Lessor that
is reasonably convenient to Lessor and Lessee. Lessor acknowledges that the
Equipment will be installed in various accounts across the United States and
agrees to allow reasonable time for such repossession of the Equipment in light
of its location. Such repossession shall not constitute termination of the Lease
unless Lessor so notifies Lessee in writing. In the event of the taking of such
possession:

 
i.
Lessor may place the Equipment in protective custody at Lessee's expense for the
balance of the term of this Lease or any portion thereof; or


 
8

--------------------------------------------------------------------------------

 

ii.
Lessor may re-lease the Equipment at such rental and upon such terms and
conditions as Lessor in its sole discretion deems reasonable, or may sell or
attempt to sell the Equipment at public or private sale for cash or on credit,
at such price and upon such terms as Lessor in its sole discretion deems
reasonable. Any attempts on the part of Lessor to re-lease or sell the Equipment
shall not be deemed a waiver of Lessor's rights to accelerate all sums due or to
become due under this Lease as provided for above. In the event of such
re-leasing of the Equipment, or the sale of the Equipment, Lessee shall
forthwith pay to Lessor any deficiency remaining which deficiency shall be
computed as the total of unpaid rent for the remaining term of this Lease, plus
any other sums due pursuant to any other provision of this Lease, plus all costs
of collection, including but not limited to costs of repossessing, transporting,
and storing the Equipment, plus reasonable attorneys' fees if services of
attorneys are utilized hereunder, plus all costs of repairing, reconditioning,
reselling, or otherwise disposing of the Equipment, including but not limited to
reasonable commissions paid or payable to Lessor's employees or agents for
re-leasing or selling the Equipment, plus any other costs of collection (or if
suit has been filed, the total amount of all sums prayed for in the complaint)
(or if judgment has been entered, the total amount of the judgment, plus
interest and costs after judgment), less the total rentals to be received under
any lease covering the re-leasing of the Equipment during the balance of the
existing term of the Lease, or the total proceeds realized upon the sale of the
Equipment. In the event that the Equipment is disposed of by any installment
agreement or by the re-leasing of the Equipment, or by successive installment
contracts or new leases thereafter with successive purchasers or lessees, none
of such resales or leases shall release Lessee from liability hereunder, but
Lessee's liability hereunder for any deficiency as computed hereunder shall
continue until Lessor shall have received in cash from such new leases or sales
the full amount due under the Lease; or

 
iii.

iii. Lessor may take possession of the Equipment for its own use and benefit in
full satisfaction of Lessee's rental obligation hereunder; provided that Lessor
shall not be deemed to have taken possession of the Equipment for its own use
until Lessor notifies Lessee that it does not intend to sell or re-lease the
Equipment.

 
a.
RECOVERY OF SUMS DUE OR TO BECOME DUE.  Lessor may recover all rents and other
amounts due until time of payment.

 
b.
REMEDIES CUMULATIVE.  Lessor's rights and remedies hereunder, and all other
agreements entered into between Lessor and Lessee in connection with each Lease,
shall be cumulative. Lessor may pursue any other rights and remedies available
to it as provided under the California Uniform Commercial Code, by law or in
equity. No exercise by Lessor of one right or remedy shall be deemed an election
and no waiver by Lessor of any event of default by Lessee shall be deemed a
continuing waiver.

 
In the event that Lessee shall secure its performance hereunder by any security
device upon real or personal property, Lessor shall be entitled to resort to
such security after default hereunder by Lessee without waiving any of Lessor's
rights to concurrently or thereafter pursue any other remedy provided for in
this paragraph 14. Any repossession of the Equipment by Lessor or any other
action by Lessor under this paragraph shall not constitute a termination of
Lessee's obligations under this Agreement or any Lease unless Lessor so notifies
Lessee in writing. In the event that the obligations of Lessee hereunder are
guaranteed by any guarantor or guarantors, Lessor shall not be obligated to
proceed against any such guarantor or guarantors before resorting to its
remedies against Lessee hereunder. Notwithstanding any such action that Lessor
may take, including the taking of possession of any or all of the Equipment,
Lessee shall remain liable for the full performance of any and all of its
obligations hereunder.
 

 
9

--------------------------------------------------------------------------------

 

 
In addition to all of the foregoing, Lessee shall pay to Lessor all costs and
expenses, including reasonable attorneys' fees and disbursements, incurred by
Lessor in exercising any of its rights or remedies hereunder. In the event that
Lessor or Lessee institutes any action hereunder, this Lease shall be deemed to
have been entered into at the offices of Lessee in Vista, San Diego County,
California, and all performance on the part of Lessee, including the payment of
all sums due hereunder, shall be deemed to have been required to be performed by
Lessee at the offices of Lessee in Vista, San Diego County, California.
 
1.
NOTICES.  Any written notice or demand under this Lease may be given to a party
by mailing it to the party at its address set forth herein, or at such address
as the party may provide the party giving notice in writing from time to time.
Notice or demand so mailed shall be effective when deposited in the United
States mail, duly addressed and with postage prepaid, or when personally
delivered to a responsible officer of the party receiving notice.

 
2.
EQUIPMENT ACCEPTANCE NOTICE.  If, for any reason, Lessee fails to execute the
Equipment Acceptance Notice in the form attached hereto as Exhibit C within ten
(10) days after the receipt by Lessee of the Equipment, or should Lessee fail to
execute said Equipment Acceptance Notice after Lessor, at its option, causes to
be delivered like Equipment, due to the failure of the supplier to deliver same
within a reasonable length of time, or should Lessee indicate its desire to
cancel any Lease for any reason whatsoever prior to execution of the Equipment
Acceptance Notice, Lessor, at its option, shall have the right to terminate and
cancel such Lease.

 
3.
SEVERABILITY.  If any provision of this Agreement or any Schedule of Equipment
is held invalid, such provision shall be deemed omitted, but the remaining
provisions hereof or thereof, including the remaining default remedies, shall be
given effect in accordance with the manifest intent hereof.

 
4.
EXPENSES OF ENFORCEMENT.  Lessee shall pay to Lessor all costs and expenses,
including reasonable attorneys' fees and fees of collection agencies, incurred
by Lessor in exercising any of its rights or remedies hereunder or in enforcing
any of the terms or provisions hereof.

 
5.
ENTIRE AGREEMENT - WAIVER.  This instrument, together with the Schedules of
Equipment and any other written instrument, document or other agreements
executed by the parties hereto, or any document executed by Lessee pursuant to
any executed agreement of the parties hereto, which refers to and/or secures the
performance of this Lease, constitutes the entire agreement between Lessor and
Lessee with respect to the subject matter hereof. Neither this Agreement nor any
Schedule of Equipment may be amended, altered or changed except by written
agreement signed by Lessor and Lessee. Waiver by Lessor of any provision hereof
in one instance shall not constitute a waiver as to any other instance. This
instrument supersedes all prior representations, understandings or agreements by
and between the parties with respect to the subject matter hereof, and the
parties rely only upon the contents hereof in executing this instrument.

 

 
10

--------------------------------------------------------------------------------

 

6.
RIGHT OF INSPECTION.  Subject to any applicable laws, regulations and rules,
Lessor shall have the right, from time to time during reasonable business hours,
or otherwise upon twenty-four (24) hours oral or written notice, to enter upon
Lessee's premises or elsewhere for the purpose of confirming the existence,
condition and the proper maintenance of the Equipment.

 
7.
TAX TREATMENT.  Lessee hereby acknowledges and agrees with Lessor that Lessor
shall be entitled to, and shall have the sole right to utilize and claim and
make elections for, the depreciation deductions provided by Section 168 of the
Internal Revenue Code of 1986, as amended and in effect as of the date hereof
("Code"), or any similar or successor law, on each item of Equipment in the
computation of federal, state and local tax returns and reports for each year
during the term of each Lease.

 
8.
NATURE OF AGREEMENT.  It is expressly acknowledged and agreed that IT IS NOT THE
INTENT OF THE PARTIES HERETO TO ENTER INTO OR CREATE A SECURITY AGREEMENT. This
Agreement, and each Schedule of Equipment hereunder, is a lease and shall not be
construed as a security agreement or as creating a security interest in the
Equipment.

 
9.
PURCHASE OPTION.  Lessee shall have the right and option to purchase
AS-IS-WHERE-IS the Equipment described in any Schedule of Equipment, at the
expiration of the term of the Lease represented thereby, at a price equal to $1.
The exercise of said option is subject to the conditions that Lessee shall have
performed all of the terms and conditions of this Agreement, the Lease and of
all other agreements between Lessor and Lessee, at the time and in the manner
required therein, and neither an event of default nor an event which with due
notice and/or lapse of time would constitute an event of default shall have
occurred and be continuing under this Agreement, the Lease or any other such
agreement.

 
10.
COMMERCIAL RISK.  Lessee shall bear all risks in the event the Equipment leased
herein shall be unusable to Lessee for any reason whatsoever, including, but not
limited to, GOVERNMENT REGULATIONS, OBSOLESCENCE OR COMMERCIAL FRUSTRATION.
Lessee agrees to be bound by all provisions of this Agreement and the Lease
should the Equipment be or become unusable for any reasons whatsoever.

 
11.
MISCELLANEOUS.  Time is of the essence of this Agreement and of each Lease. If
there is more than one Lessee named in a Lease, the liability of each shall be
joint and several. Whenever the singular is used herein the plural is included,
if applicable. The paragraph titles used herein are for convenience of the
parties only and shall not be considered in construing the provision of this
Agreement and the Leases.

 
12.
FURTHER ASSURANCES - ADDITIONAL SECURITY - FINANCING  STATEMENTS.  Lessee shall
execute and deliver to Lessor, upon execution of each Lease, such instruments
and assurances as Lessor deems necessary or advisable for the confirmation or
perfection of this Agreement, each Lease, and Lessor's rights in and to the
Equipment hereunder and thereunder. At Lessor's request, Lessee will execute
whatever documents evidencing the interest of Lessor hereunder as Lessor deems
necessary to protect such interest, including financing statements pursuant to
the Uniform Commercial Code. Lessee further authorizes Lessor or its assignee or
any subsequent assignee to file a financing statement signed only by Lessor or
such assignee in all places where necessary to perfect Lessor's security
interest in all jurisdictions where such authorization is permitted by law.
Lessee shall cause such financing statements to be filed in the appropriate
states in order to record Lessor's interests in the Equipment at each location,
and shall pay all of the costs and fees for making such filings and amendments
thereto and continuations thereof so that the Lessor's rights are continuously
perfected in each location of any Equipment under the Uniform Commercial Code
during the term of the Lease.


 
11

--------------------------------------------------------------------------------

 

13.
LESSEE'S REPRESENTATIONS AND WARRANTIES.  As a material and essential further
inducement for Lessor to enter into this Agreement, Lessee makes the following
representations and warranties: (a) neither the execution or delivery by Lessee
of this Agreement, the Schedules of Equipment to be executed pursuant hereto,
and all related instruments and documents, nor the consummation of any of the
transactions by Lessee contemplated hereby or thereby, requires the consent or
the approval, the giving notice to, the registration with, or the taking of any
other action in respect of, any federal, state, or foreign governmental
authority or agency; (b) this Agreement, the Schedules of Equipment to be
executed pursuant hereto, and all related instruments and documents, when
entered into by Lessee, will constitute legal, valid and binding obligations of
Lessee, enforceable against Lessee in accordance with the terms hereof and
thereof; (c) there are no pending or threatened actions or proceedings with
Lessee as a party, and there are no pending or threatened actions or proceedings
of which Lessee has knowledge, before a court or administrative agency which
might materially adversely affect the financial condition of Lessee, or the
ability of Lessee to perform its obligations hereunder; (d) the financial
statements of Lessee which have been furnished to Lessor in connection herewith
have been prepared in accordance with generally accepted accounting principles
consistently applied, and fairly, accurately and completely present Lessee's
financial condition and, if applicable, the results of its operations as of the
date and for the period covered by such statements, and since the date of such
statements there have been no materially adverse changes in such conditions or
operations; and (e) each Lease will be made, and the Equipment will be used by
Lessee, for business or commercial purposes, and not for personal, family or
household purposes.

 
14.
GOVERNING LAW - VENUE - JURY TRIAL WAIVER - ARBITRATION.  The interpretation and
construction of the terms of this Agreement and each Lease, and the rights of
all parties arising out of or in connection herewith, shall be governed by and
construed in accordance with the internal laws of the State of California,
without regard to principles of conflicts of law. The parties agree that any
actions or proceedings arising in connection with this Agreement that are not
arbitrated pursuant to this paragraph 28 shall be tried and litigated only in
the State and Federal courts located in the County of San Diego, State of
California. LESSOR AND LESSEE EACH WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY AND ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY ACTION OR PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH 28. Any
controversy or claim between the parties, including, without limitation, those
arising out of or relating to this Agreement or any Lease, shall, at the option
of Lessor, be determined by arbitration. The arbitration shall be conducted in
San Diego County, California under the Commercial Rules of the American
Arbitration Association. Judgment upon the arbitration award may be entered in
any court of competent jurisdiction.

 
15.
SURVIVAL, OF REPRESENTATIONS AND WARRANTIES.  All representations and warranties
made by Lessee hereunder shall survive the initial and any renewal term of this
Lease, and shall be binding upon Lessee for so long as and to the extent that
such representations and warranties shall affect Lessor's rights hereunder.

 

 
12

--------------------------------------------------------------------------------

 

 


 
16.
COUNTERPARTS AND RECORDING.  This Lease may be executed in any number of
required counterparts, each counterpart constituting an original. The parties
agree to execute, acknowledge and deliver such further counterparts of this
Lease as maybe required at any time in order to comply with the provisions of
any applicable law requiring the recording or filing of this Lease or a copy
hereof in any public office of the United States, any state or any political or
governmental subdivision of any state. Lessee agrees to pay the fees and charges
imposed by law for such mandatory recording or filing and the necessary expenses
of Lessor, if any, in effecting such recording or filing.

 
17.
CONTINUING COVENANTS.  Lessee (a) shall provide written notice to Lessor within
five (5) days of the filing of a petition by or against Lessee in a proceeding
under the Federal bankruptcy laws or other insolvency laws (as now or hereafter
in effect), (b) shall be deemed to furnish Lessor, as a material inducement to
enter into this Agreement, each financial statement of Lessee as and when filed
by Lessee with the Securities Exchange Commission, and shall be deemed to
represent and warrant that each thereof shall have been prepared in accordance
with generally accepted accounting principles consistently applied, and shall
fairly reflect the financial condition of Lessee at the end of and as to each
reported period, and (c) shall monitor, record and report to Lessor from time to
time and upon request the location of all Equipment, the names of the end-users
of all Equipment, the jurisdiction in which the end-user is domiciled and the
status of the financing statements filed thereon under the Uniform Commercial
Code.

 
18.
THIRD PARTY USE / BAILMENT FORMS. Lessee will place the Equipment in the
facilities of its customers for their use in conjunction with various Lessee
products At installations of the Equipment, Lessee will direct that its standard
and customary equipment use agreement (Equipment Use Agreement) as amended, be
signed or otherwise agreed to by the customer in consideration of the customer's
use of the Equipment Lessor acknowledges and accepts that such Equipment Use
Agreement may designate Lessee as the owner of the equipment installed, however
such designation shall not effect a transfer of the ownership interest in the
Equipment.

 
IN WITNESS WHEREOF, the undersigned have caused to be executed this Master
Equipment Lease Agreement by their respective duly authorized officers as of the
date set forth below.
 


LESSOR:
LESSEE:
   
Date: 07-22-05  
Date: 07-22-05       
   
JAVO DISPENSER , LLC
JAVO BEVERAGE COMPANY, INC.
   
By: /s/ Richard A. Gartrell
By: /s/ Cody C. Ashwell   
Richard A. Gartrell
Cody C. Ashwell
Title: Manager     
Title: CEO          

 
 
 

 
 
13

--------------------------------------------------------------------------------

 




EXHIBIT A
 
SCHEDULE OF EQUIPMENT NO.
 
Dated as of _____, 200_
 
to
 
Master Equipment Lease Agreement
between
Javo Dispenser, LLC, as Lessor,
and
Javo Beverage Company, Inc., as Lessee,
 
 
dated  of July 22, 2005
 
 

--------------------------------------------------------------------------------

 
 
Description of Equipment Leased
 
 


 
Quantity
Manufacturer
Model No. Description
Serial No.
Destination
                                                 

 


 
Name of Suppliers:

 
A-1

--------------------------------------------------------------------------------

 



Terms of Payment of Lease
 
Monthly
No. Months
Rental
Initial Term
Payment
of Lease
     
84

 
 
Commencement Date:
_____________, 200_
Security Deposit:
$ ____________
Rent Due on Commencement:
$____________

 
 
 
This Schedule of Equipment is executed and delivered pursuant to and shall be
performed in accordance with the provisions of, the Master Equipment Lease
Agreement identified above. All of the terms, provisions, covenants, conditions
and agreements set forth in the Master Equipment Lease Agreement are
incorporated herein by this reference. By their execution and delivery of this
Schedule of Equipment, the parties hereby reaffirm all of the terms, provisions,
covenants, conditions, and agreements of the Master Equipment Lease Agreement,
including, without limitation, Lessee's warranties and representations set forth
in paragraph 27 thereof and covenants set forth in paragraph 31 thereof as and
as of the Commencement Date of this Lease.
 
IN WITNESS WHEREOF, the undersigned have caused this Schedule of Equipment to be
executed on this _ day of , 200_.
 


Lessee
Lessor
   
JAVO BEVERAGE COMPANY, INC.
JAVO DISPENSER, LLC
   
By:______________________
By._____________________
   
Title:_____________________
Title:____________________
   

 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF
 
 
LESSEE'S WAIVERS AND ACKNOWLEDGMENTS
 
Please Initial


LESSEE HEREBY ACKNOWLEDGES THE FOLLOWING:



 [javo_initials.jpg]
1.   Javo Dispenser, LLC, a Delaware limited liability company ("Lessor") is not
a manufacturer, distributor, wholesaler, retailer or dealer in any kind of
equipment whatsoever.
     [javo_initials.jpg]
2.   The lease agreement between the parties hereto is a financing lease and not
a merchant lease.
     [javo_initials.jpg]
3.   Lessor has no information about or expertise as to the equipment that is
being leased. Lessee has selected the equipment without assistance or
participation by Lessor. LESSEE WARRANTS TO LESSOR THAT LESSEE HAS SELECTED
EQUIPMENT SUITABLE FOR LESSEE'S NEEDS AND PURPOSES AND HAS HAD AN OPPORTUNITY TO
INSPECT, TEST AND EVALUATE SAID EQUIPMENT.
     [javo_initials.jpg]
4.   Lessee acknowledges that LESSOR IS PURCHASING THE EQUIPMENT IN RELIANCE ON
LESSEE'S ACKNOWLEDGMENTS HEREIN.
    [javo_initials.jpg]
5.       Lessee acknowledges that LESSOR WILL, AND HEREBY DOES RELY ON LESSEE'S
REPRESENTATIONS AS SET FORTH IN THE EQUIPMENT ACCEPTANCE NOTICE IN MAKING
PAYMENT TO THE VENDOR.
     [javo_initials.jpg]
6.     Lessee acknowledges and represents to LESSOR that LESSEE IS NOT RELYING
ON ANY REPRESENTATIONS BY LESSOR AS TO THE FITNESS OR SUITABILITY OF THE
EQUIPMENT, AND ACKNOWLEDGES THAT LESSOR HAS MADE NO WARRANTIES WHATSOEVER WITH
RESPECT TO SAID EQUIPMENT.
     [javo_initials.jpg]
7. All agreements between Lessee and Lessor are set forth in the documents
executed previously or herewith. There are no other agreements, written or oral,
between Lessee and Lessor with respect to the lease agreement or the equipment
leased therein.

 

 
B-1

--------------------------------------------------------------------------------

 

 


 

 
LESSEE
       
Date:  7-22-05
JAVO BEVERAGE COMPANY, INC.
 
NAME OF LESSEE
 
[javo_signature.jpg]



 
 
 
 
 
B-2

--------------------------------------------------------------------------------

 
 